TRANSITION SERVICES AGREEMENT

This Transition Services Agreement (this "Agreement") is made and entered into
as of February 3, 2006 by and between JLG INDUSTRIES, INC., a corporation
organized under the laws of Pennsylvania ("JLG"), and ALAMO GROUP (OH) INC., a
corporation organized under the laws of Delaware ("Buyer").

Whereas, Buyer and NP Real Estate, Inc. ("NPR") have agreed to purchase and The
Gradall Company ("Gradall") has agreed to sell certain assets of Gradall
relating to the Gradall excavator product line (the "Business"), pursuant to
that certain Asset Purchase Agreement dated as of the date hereof (the "Purchase
Agreement");

Whereas, Buyer has requested that JLG provide certain transitional services and
transitional arrangements and JLG is willing to provide certain transitional
services and transitional arrangements to Buyer, subject to the terms and
conditions of this Agreement; and

Whereas, the willingness of Buyer and Gradall to enter into the Purchase
Agreement is conditioned upon the execution and delivery of this Agreement.

Now, Therefore, in consideration of the foregoing premises, the mutual
agreements hereinafter contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Buyer and JLG hereby
agree as follows:

1.                  Services; Software Licenses.  (a)          Subject to the
terms and conditions contained herein JLG agrees to provide the transitional
services and arrangements set forth on Exhibit A, which is hereby incorporated
herein by reference (collectively, the "Services") during the Transition Period
(as defined below).  JLG's obligation to render the Services hereunder shall be
subject to the provision by Buyer of such services or deliverables as may be
specified on Exhibit A and to Buyer's reasonable cooperation in connection with
JLG's performance of such Services, including, as applicable, (a) Buyer timely
delivering data and other information, (b) Buyer providing such data and
information in the form required by JLG, (c) timely decision-making by Buyer and
(d) Buyer dedicating such resources as may be necessary in order to allow JLG to
render the Services hereunder.  JLG's obligations under this Agreement shall
relate only to Buyer; JLG shall have no obligation hereunder  in respect of
NPR.  JLG shall have no obligation to assist Buyer in transitioning the Business
to Buyer's systems, other than the use of commercially reasonable efforts to
provide data to Buyer in a useable format.

            (b)          JLG shall obtain or maintain the software licenses
listed on Exhibit A hereto (which Exhibit A, together with any licenses
transferred to Buyer pursuant to the Purchase Agreement, includes all of the
software licenses currently used by the Business).  Notwithstanding the
foregoing, immediately following the date of this Agreement, Buyer will seek to
obtain all required Microsoft Office licenses, and will diligently pursue
obtaining such licenses.  Buyer shall be responsible for obtaining any software
licenses not set forth on Exhibit A hereto and for paying all transfer fees to
the applicable software vendors for all licenses set forth in Schedule 1.01A(c)
of the Purchase Agreement.  JLG agrees that, upon termination of this Agreement,
any refunds or other value received by JLG in connection with the cancellation,
termination or retention by JLG of the licenses set forth on Exhibit A shall be
promptly provided to Buyer.

--------------------------------------------------------------------------------




(c)        Notwithstanding the terms of subsection (b) above, JLG represents
that, during the Transition Period, JLG's provision of the Services shall permit
Buyer to operate the Business in a manner consistent with the past practices of
Gradall.

2.                  Term.  Subject to Section 6, JLG's obligation to perform the
Services covered by this Agreement shall begin on the date of this Agreement and
shall terminate with respect to each Service on the date specified in respect of
such Service on Exhibit A hereto (such period, in respect of each Service and
collectively, as applicable, the "Transition Period").  Notwithstanding anything
to the contrary in this Agreement, the parties' respective obligations under
Sections 8, 10, 12 and 13 shall survive the Transition Period.

3.                  Level of Services.  Subject to any qualifications contained
herein or on Exhibit A, JLG shall use the same degree of care in rendering the
Services as it utilized in rendering such services for the operations of the
Business for Gradall prior to the date hereof, and in any event shall not be
required to use more than its commercially reasonable efforts in rendering such
Services.  JLG shall have no obligation hereunder to modify its current
practices in rendering the Services hereunder, any such modification to be
requested by Buyer in writing and to be undertaken by JLG in its sole discretion
and at Buyer's sole cost and expense. 

4.                  Consideration.  Buyer shall pay, and JLG shall accept as
consideration for the Services to be rendered hereunder, the service charges set
forth in respect of each Service on Exhibit A.  Such consideration is net to
Buyer of the license fees, user fees, royalties or the like owed to third
parties for the licenses included on Exhibit A hereto and included in the
service charges set forth on Exhibit A.  Any such fees or expenses shall be the
responsibility of JLG, as shall be fees and expenses for licenses not reflected
on Exhibit A but necessary to ensure that the Buyer is able to operate the
Business in a manner consistent with past practices of Gradall.  Additional
licenses, and all license fees, user fees, royalties and the like associated
with such additional licenses, shall be the responsibility of Buyer.

5.                  Terms of Payment.  A one-time fee of $234,860 shall be paid
by Buyer to JLG concurrently with the execution of this Agreement.  Invoices for
the remaining Services shall be submitted monthly, in advance, on the monthly
anniversary of the date of execution of this Agreement and shall contain a
summary description of the charges and services to be rendered.  Payment shall
be made by Buyer to JLG not later than ten days after the invoice date.  Except
as otherwise provided in this Agreement, the amount of any monthly service fee
for any Service listed on Exhibit A shall be billed at its full monthly rate for
any month that the corresponding services were provided, except for partial
months, for which such monthly service fee shall be pro rated for the actual
number of days that such Services were provided.  In the event of a bona fide
dispute as to an invoice, the disputing party shall promptly pay all undisputed
amounts, but shall be entitled to withhold amounts in bona fide dispute.  The
disputing party shall promptly notify the other party of any such dispute.  Each
party will provide the other party with reasonably sufficient records and
information to resolve any such dispute and, without limiting the rights and
remedies of the parties hereunder, will negotiate in good faith a resolution
thereto.

 

2

--------------------------------------------------------------------------------




6.                  Termination of Services.  Buyer may at any time, prior to
the end of any applicable Transition Period, terminate any of the Services on at
least 30 days prior written notice to JLG, whereupon, from and after the date of
termination specified in such written notice, JLG shall no longer have any
obligation to provide such Services to Buyer and Buyer shall have no obligation
to pay the fee listed on Exhibit A for such Service.  All obligations of JLG to
provide to Buyer any Services under this Agreement shall cease at the end of the
Transition Period.  This Agreement may be terminated upon the mutual written
agreement of Buyer and JLG.

7.                  Inability to Perform.  JLG and its affiliates shall be
excused from its obligations under this Agreement, and shall have no liability
for any resulting loss or damage, in the event and to the extent that its
performance is delayed or prevented by any circumstance reasonably beyond its
control, including, but not limited to, fire, flood, epidemic, explosion, act of
any government in its sovereign capacity, act of God, act of terrorism, strike,
walkout or other labor dispute, and riot or civil disturbance. 

8.                  Confidentiality.  Each of Buyer and JLG shall hold, and
shall use commercially reasonable efforts to cause its employees, affiliates,
subcontractors and representatives to hold, in strict confidence all information
concerning the other party or its affiliates in its possession or control or
furnished to it by such other party or such party's affiliates pursuant to this
Agreement or the transactions contemplated hereby and shall not release or
disclose such information to any other person or entity; provided, however, that
any party hereto and its affiliates may disclose such information to the extent
that such person can show that such information, in the form provided, is in the
public domain through no fault of such person.  Each party acknowledges that
(i) it shall be liable for any breach of this Section 8 by its employees,
affiliates, subcontractors and representatives to whom such information is
disclosed by such party and (ii) the information covered by this Section 8 shall
remain the property of the party controlling or furnishing such information. 
This Section 8 shall survive the termination of this Agreement and shall
continue in full force and effect.

9.                  Method of Payment.  All amounts payable by Buyer for the
Services shall be remitted by wire transfer of immediately available funds to a
bank to be designated on the invoice or otherwise in writing by JLG, unless
otherwise provided for and agreed upon in writing by the parties hereto. 
Detailed billing information shall be provided upon request.

10.              Liability.  JLG shall have no liability to Buyer, its
affiliates or any third party for any errors in judgment made in good faith in
the performance of its duties under this Agreement, subject to satisfaction of
the standards set forth in Section 3 hereof, except for willful misconduct or
gross negligence.  In no event shall either party be liable to the other party,
its affiliates or any third party for any (i) special, incidental, indirect or
consequential damages of any kind or nature, regardless of the form of action
through which such damages are sought, or (ii) lost profits resulting from an
alleged breach of this Agreement, even if under applicable law such lost profits
damages would not be considered consequential or special damages.

11.              Further Assurances.  From time to time, as and when requested
by either party hereto, the other party hereto shall make, execute and deliver
all such documents and instruments and shall take all such actions, as such
requesting party may reasonably deem necessary or appropriate to consummate the
transactions contemplated by this Agreement.

3

--------------------------------------------------------------------------------




 

12.              Governing Law.  This Agreement shall be governed by and
construed in accordance with the substantive laws of the State of New York,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Agreement to the substantive law of
another jurisdiction.

13.              Notices.  Any notice or other communication given under this
Agreement shall be in writing and shall be (a) delivered personally; (b) sent by
documented overnight delivery service; (c) sent by facsimile transmission,
provided that a confirmation copy thereof is sent no later than the Business Day
following the day of such transmission by documented overnight delivery service
or first class mail, postage prepaid (certified or registered mail, return
receipt requested); or (d) sent by first class mail, postage prepaid (certified
or registered mail, return receipt requested).  Such notice shall be deemed to
have been duly given (i) on the date of delivery, if delivered personally; (ii)
on the Business Day after dispatch by documented overnight delivery service, if
sent in such manner; (iii) on the date of facsimile transmission, if so
transmitted; or (iv) on the fifth Business Day after sent by first-class mail,
postage prepaid, if sent in such manner.  Notices or other communications shall
be directed to the following addresses:

Notices to JLG:

c/o JLG Industries, Inc.

13224 Fountainhead Plaza

Hagerstown, Maryland 21742-2678

Facsimile: (240) 313-1807

Attention: Senior Vice President and General Counsel

 

with a copy to:

 

Covington & Burling

1201 Pennsylvania Avenue, N.W.

Washington, D.C.  20004

Facsimile: (202) 778-5232

Attention: W. Andrew Jack, Esq.

Notices to Buyer:

Alamo Group (OH) Inc.

406 Mill Avenue, S.W.

New Philadelphia, Ohio 44663

Attention: Mike A. Haberman

 

4

--------------------------------------------------------------------------------


with a copy to:

Alamo Group Inc.

1502 E. Walnut

Seguin, Texas 78155

Facsimile: (830) 372-9683

Attention: General Counsel

 

and:

 

Oppenheimer, Blend, Harrison & Tate, Inc.

711 Navarro, 6th Floor

San Antonio, Texas 78205

Facsimile: (210) 224-7540

Attention: J. David Oppenheimer, Esq.

Either party may, by notice given in accordance with this Section, specify a new
address for notices under this Agreement.

14.              Successors and Assigns.  The rights and obligations of any
party hereunder may not be assigned, conveyed or transferred without the prior
written consent of the other party; provided, that JLG may assign its rights and
obligations under this Agreement to one or more of its affiliates without the
prior written consent of Buyer, but such assignment shall not release JLG from
its responsibilities under this Agreement.  Any such conveyance, assignment or
transfer without the prior express written consent of the other party shall be
void.

15.              Sections and Captions.  The captions or headings of articles,
sections, paragraphs, schedules and exhibits of this Agreement are provided for
convenience only, and shall not be of any force or effect in construing any
provision of this Agreement.

16.              Entire Agreement.  This Agreement constitutes the entire
understanding between the parties with respect to the matters set forth herein
and/or therein and supersedes all materials, statements, and prior or
contemporaneous understandings or agreements between the parties with respect to
the subject matter hereof, whether oral or written.

17.              Amendments.  Neither this Agreement nor any provision hereof
may be waived, modified, amended, discharged, or terminated except by an
instrument in writing signed by the party against which the enforcement of such
writing is sought, and then only to the extent set forth in such writing.

18.              Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute a single instrument.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.

19.              No Third-Party Beneficiaries.  This Agreement is binding upon
and is for the benefit of the parties and their respective successors and
permitted assigns.  This Agreement is not made for the benefit of any person,
firm, corporation or other entity not a party hereto and no person, firm,
corporation or other entity other than the parties or their respective
successors and permitted assigns shall acquire or have any right, remedy or
claim under or by virtue of this Agreement.

5

--------------------------------------------------------------------------------




 

20.              Severability.  If any provision of this Agreement or the
application thereof to any person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to persons or
circumstances other than those as to which it has been held invalid or
unenforceable, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby.

[Signature Page Follows]

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


In Witness Whereof, the parties hereto, intending to be legally bound hereby,
have duly executed this Agreement as of the date first above written.

JLG Industries, inc.

By:   ________________________

        Name: Thomas D. Singer

        Title:  Senior Vice President and General Counsel

ALAMO GROUP (OH) INC.

By:   ________________________

        Name: Ronald A. Robinson

        Title: President

 

Signature Page to Transition Services Agreement

 